Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 and 16-19, drawn to a “method for machining a toothing”; 

Group II, claim 14, drawn to a “computer program product”; and

claim 15, drawn to a “toothing machine”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least U.S. Patent Application Publication No. 2016/0158860 to Prock et al. (hereinafter, “Prock”), for example.  (It is noted that Prock was cited on the Information Disclosure Statement filed 11/14/2019.  It is also noted that such IDS will be addressed in more detail upon examination of an election invention and claim set.)
NOTE:  the present claims are replete with clarity issues that will (assuming they are not corrected prior to examination) be addressed in more detail upon examination of an elected invention and claim set.  That being said, this discussion is with respect to the claims as best understood, given their present form.
Specifically, it is noted that the features which are common to all of the claims are as follows: the features of claim 1 (or at least, being configured to cause the method steps of claim 1 to be carried out). 
Note that Prock teaches a method for machining a “toothing”, such as a tooth/toothing 7 having flank 9 and/or 9’.  See, for example, Figures 6 and 7.  While there are a number of different applicable embodiments of the reference, and while there are a number of different applicable interpretations of such embodiments (particularly based on the breadth and lack of claim 1. 
That said, the “toothing” being produced “has” an axis 10 of rotation (see Figure 6 and paragraph 0026, for example).  A machining tool, such as skiving wheel 1, is driven in rotation about axis 2 of rotation.  See Figure 6 and paragraphs 0025-0026.  The skiving wheel 1 (which has cutting teeth 3) removes material from the toothing, in a machining engagement, while performing a relative movement between the machining tool 1 and the toothing 7 to produce (via movement of the tool 1, including a tool “center”, relative to the workpiece 6 and axis of rotation 10 thereof, along a movement path of the tool 1) a “flank geometry” (of flank 9 and/or 9’) of the toothing 7 that is “predefined over the full width” (as broadly claimed; see the teaching in paragraph 0026 regarding gearwheel 6 being able to be “geared over its entire length due to a feed motion in the direction of the rotational workpiece axis 10”, for example) of the toothing.  See paragraphs 0025-0027 and paragraph 0052.  The movements of the tool and workpiece are controlled via a programmable control unit 15.  See paragraphs 0025-0027 and 0066-0068, for example.  The control 15 “has” a “non-vanishing” feeding in the direction of an axis, as such limitation is best understood, in that control 15 is capable of causing relative feeding re the tool and the workpiece in such an “axial” (as broadly claimed) direction, as taught in at least claim 26.  If the feed exists, it is “non-vanishing” in that it did not disappear.  See also paragraphs 0025-0027 and 0066-0068, for example.
In a “first machining process” (as broadly claimed) including (for example) steps S1-S16 shown in Figure 7, relative movement between the tool and the workpiece is carried out “only” for the production of a “predominant” portion of the flank geometry of 9 and/or 9’ (see Figure 7, i.e., the portions of the flank geometry created via steps S1-S16, for example) according to 
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Prock reference.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
February 3, 2022